DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 23 September 2021 is hereby acknowledged. Claims 1, 4, 5, 8, 10, and 12 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 23 September 2021. In particular, claim 1 now requires a higher amount of one monomer. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0128930 (“Masel”) in view of US 2017/0117536 (“Choi”).
As to claims 1 and 8, Masel teaches an anion conducting membrane (abstract) comprising a polymer of vinylbenzyl-Rs, vinylbenzyl-Rx, and styrene (abstract). Specific example 17 of Masel, paras. 0227-0233, teaches a polymer of styrene and vinylbenzylchloride (para. 0230), that is then partially quaternized with 1,2,4,5-tetramethylimidazole (para. 0231). Masel teaches that the resulting polymer contained 14 % by weight of unreacted vinylbenzyl chloride, which monomer meets vinylbenzyl-Rx where Rx is halogen, and the total weight of vinylbenzyl-Rx is at least 10 wt % as required by claim 3. The Office calculates that 60 wt % of the VBC reacted with the imidazole to produce vinylbenzyl-Rs, where such reaction would produce a cyclic amine Rs from tetramethylimidazolium, and the office 
Masel differs from the present claims in that Masel teaches styrene rather than styrene-Rt having the Rt substituents as recited in claims 1 and 8. However, Choi teaches copolymers for electrolytes having a unit derived from substituted or unsubstituted styrene-type aryl monomer (Formula I) (paras. 0057, 0059), and aryl monomer that may be substituted with a methylene group and a cyclic group that may be ammonium or phosphonium (para. 0060; by example, para. 0082, showing a benzyl-Rs structure). Choi teaches that the first unit may be unsubstituted (such as styrene) or substituted with numerous substituents, such as alkyl and aryl groups (para. 0189, 0202, teaching substituents for aryl ring, including hydroxyl, halogen, and alkyl, where alkyl includes linear alkyls, para. 0187). As such, Choi makes it clear that substituted aryl groups in the monomer may be used in lieu of styrene for electrolytic membrane (para. 0104), including the same substituents as recited for styrene-Rt. As such, the use of substituted styrene for the styrene of Masel is an obvious modification as an interchangeable component of a membrane.
As to claim 4, the term “benzyl-X” is inclusive of vinylbenzyl-X. vinylbenzyl-Rs is the reaction product of a vinylbenzyl-X where X is halogen with tetramethylimidazole.
As to claim 5, the vinylbenzyl-Rx of Masel is exemplified as vinylbenzylchloride that has not been reacted with imidazole, such that the vinylbenzyl-Rx includes a benzyl-X where X is halogen.
As to claim 10, Masel teaches the recited membrane thickness (para. 0026).
As to claim 12, Masel teaches the use of the membrane in an electrochemical cell for carbon dioxide conversion, thus carbon dioxide capture (para. 0077).

Response to Arguments
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. Specifically, applicant’s argument that the claims are entitled to the priority date of US 15/400,775 (the application of US 2017/0128930) is not persuasive, because the claims are clearly not supported in their breadth by the prior specification. Applicant points to para. 0021 of Masel disclosing a terpolymer of styrene, vinylbenzyl-Rx, and vinylbenzyl-Rs where Rx can be one or more substituents such as –Cl, -OH. HoweverThis argument fails for numerous reasons. First, Masel does not disclose that Rs in the terpolymer can be a positively charged phosphine group or any amine group other than a cyclic amine. Furthermore, the vinylbenzyl-Rx of Masel, in the instances where Rx is –Cl and –OH, would not meet the recitation of styrene-Rt as recited, because, for example, styrene-OH has hydroxyl bound directly to a phenyl ring, where vinylbenzyl-OH has hydroxyl bound to a phenyl ring through a methylene group. There is no teaching corresponding to the breadth of the definition of styrene-Rt in the Masel reference. For this reason, the present rejections are over Masel in view of Choi, and not Masel itself. The Office notes that Masel does not provide the recited breadth for the vinylbenzyl-Rx monomer substituents as recited.
The rejections over Bringley are withdrawn, because Bringley does not provide sufficient guidance to provide a membrane of the three monomers in the recited amounts as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764